Citation Nr: 1620062	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel






INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  The Veteran's decorations for his period of active service include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in May 2015.  A review of the record indicates that the Board's directives were not substantially complied with as noted in the remand portion below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a VA examination in June 2015 regarding his spine.  The examiner provided a physical examination, diagnosed degenerative disc disease (DDD) of the spine, and offered a nexus opinion.  The examiner specifically noted that there is no medical evidence that posttraumatic stress disorder (PTSD) would cause DDD, but did not address articles submitted by the Veteran's representative.  Additionally, the examiner did not provide an opinion regarding whether the Veteran's DDD was aggravated by the Veteran's service-connected PTSD.  Without any opinion regarding the question of aggravation, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's DDD, specifically any relationship to the Veterans' service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2015 VA examiner.  If the examiner is not available, then provide the claims file to another VA examiner of similar or greater qualifications to obtain an addendum opinion on whether the Veteran's neck and back conditions are caused or aggravated by PTSD.  If  a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file the examiner should provide an addendum opinion that addresses the following:

a.  With respect to the prior opinion that the Veteran's degenerative disc disease is not caused by PTSD, the examiner should address the April 2015 submission of  the Veteran's representative to include the "VA/Dod Clinical Practice Guideline for Management of Post-Traumatic Stress," which suggests that PTSD has  been linked to arthritis and back pain and states that   it may be due to dysregulation of the neuroendocrine, autonomic, nervous, and immune system functions.  The examiner should indicate whether the article changes her opinion, and explain why or why not.

b.  If not caused by PTSD, is it at least as likely as not that the Veteran's diagnosed disabilities of the spine have been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected PTSD?  In explaining the reasons for the opinion, the examiner should again address the above mentioned articles.  

c.  If the examiner finds the spine conditions are permanently worsened beyond normal progression   by the Veteran's PTSD, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the degenerative disc disease.  
 
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

2.  Then, readjudicate the appeal.  If the benefits sought  on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case       and provide the Veteran an opportunity to respond    before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

